UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1637


ALBERT P. BIANCHI, Ph.D.,

                Plaintiff - Appellant,

          v.

OLD DOMINION UNIVERSITY; COMMONWEALTH OF VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cv-00250-RGD-TEM)


Submitted:   April 15, 2010                    Decided:    June 8, 2010


Before TRAXLER,   Chief   Judge,   and   NIEMEYER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James H. Shoemaker, Jr., PATTON, WORNOM, HATTEN & DIAMONSTEIN,
L.C., Newport News, Virginia, for Appellant. William C. Mims,
Attorney General of Virginia, Maureen Riley Matsen, Deputy
Attorney General, Peter R. Messitt, Senior Assistant Attorney
General/Chief, Teri Craig Miles, Senior Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert    Bianchi    appeals      the   district       court’s    order

granting summary judgment in favor of the Appellees on Bianchi’s

claim of gender discrimination.             We have reviewed the record and

find   no   reversible      error.      Accordingly,       we    affirm   for   the

reasons stated by the district court.               Bianchi v. Old Dominion

Univ., No. 2:08-cv-00250-RGD-TEM (E.D. Va. May 1, 2009).                        We

dispense    with     oral    argument    because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2